Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed 12/29/2020 has been carefully considered.  The application remains rejected under sections 112(b) and 103 of 35 U.S.C. for the reasons set forth below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 limits the silica source to any crystalline of amorphous material. This would appear to include all materials. It is unclear how the scope of the base claim would be further limited. The scope and meaning of the phrase "previously-synthesized" is unclear. If a silica source exists, it must have be synthesized, by 
	Applicant argues that claim 4 requires that the source of silicon be selected from a previously-synthesized crystalline material, a previously-synthesized amorphous material, and combinations thereof.  The response points out the antecedent basis for this language in the specification and argues, “The use of some previously-synthesized crystalline or amorphous high-silica materials as silicon precursors to carry out the crystallization of the desired zeolite is known in zeolite synthesis”.  This does not establish the scope and meaning of the claim or explain how the language used further limits the base claim.  It is unclear how “previously synthesized” limits the claim and, the combination of crystalline, amorphous and combinations thereof appears to include all possible types.  With respect to the term “heteroatoms” the response argues that “by disclosing examples of silicon precursors which may be used - including FAU, type L, and MCM-41 - a person having ordinary skill in the art would understand the scope and limitations of precursors which may be used as guided by the claims and the as-filed Specification.”  This is not found persuasive as the definition recited (from Wikipedia) defining heteroatoms a) explicitly excludes aluminum,  the only identified specific example of heteroatom in the instant specification, b) relies on a determination of “typical” framework atoms that are not positively limited and c) only identifies three examples “elements such as beryllium, vanadium and chromium” as being heteroatoms without setting forth what characteristic(s) they have in common that makes them “heteroatoms” (other than being “non-typical”).  Even taking into account the examples of the specification and the evidence of the scope of understanding of one of ordinary skill in the art as identified by applicant, one of 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  After the amendment of claim 1 to include the limitations of original claim 8, the scope and meaning of claim 7 is indefinite.  Claim 7 recites a genus of alkyl-piperidiniums that are not included in the scope of claim 1 from which it depends.  The remaining materials recited would not appear to further limit the scope of claim 1 as amended.  The effect of the recitations of claim 7 on the scope of amended claim 1 is unclear.

The construction of claims 22+ must be carefully considered after the amendment entered.  The examiner notes that claims reciting language “ a zeolite material with MFI structure in nanocrystalline form defined in claim 11” and “a zeolite material with MFI structure of claim 22” are construed as reciting the crystalline material crystallized and recovered in claim 1 and are properly construed as product by process claims and methods of using those product by process.


	The amendment filed limits the scope of claim 1 to processes of making materials wherein the OSDA1 is selected from the species recited in original claim 8.  For this reason, the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-25, 32, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2936791.
Example 5 of the reference discloses a method for forming an MFI zeolite product by preparing a mixture of colloidal silica, sodium aluminate, sodium hydroxide, water and N,N'-dipropylpyrrolidinium hydroxide. The synthesis mixture exhibits a composition of 1.0Si02:0.017AI203:0.17Na20:0.170SDA:33.33H20. The mixture a crystallized in an autoclave at 170 C over 7 days with stirring. The product is recovered with filtration, washing and drying. The as-synthesized product can be converted by calcination at 550 C over two 
The examiner notes that the reference does not explicitly disclose the crystal size or the post calcination composition of the product formed. The prior art includes every required compositional and procedural limitation and condition required by the instant claims. This establishes a reasonable expectation that the same product would be produced and therefore, exhibit the same properties. 
The difference between the amended claims and the example of the reference is the particular species of OSDA used. The reference teaches N-ethyl, propyl, butyl, pentyl, hexyl or heptyl derivatives of pyrrolidinium compounds are effective as the structure-directing agent.  The examples of the prior art employ N, N’-dibutyl-piperidinium and N, N’-dipropylpyrrolidinium.  These differ from the species recited in claim 8 only in the size of the nitrogen-containing ring and in that, each alkyl group is replaced by the next nearest homolog, respectively.  Each of N-propyl-N-methylpyrrolidinium,   N-butyl-N- methylpyrrolidinium,   N-pentyl-N-methylpyrrolidinium,  N-butyl-N- ethylpyrrolidinium, N,N’-dibutyl-pyrrolidinium fall within the next broader scope of embodiments taught by the prior art.   Applicant has not identified any specific advantages or unexpected results obtained by selecting the particular species of the instant claims.
The difference between claims 13-14 and the example of the reference is the addition of seed crystals to the synthesis mixture. Paragraph 11 of the English translation provided with this office action teaches addition of 0.01-10% seed crystals to the synthesis mixture to 
	Applicant argues that the lack of crystal size, post calcination compositional limitations would not be reasonably expected of the prior art because “In the particular case of the organic 
molecules used as structure-directing agents (OSDA), any small modification in their 
structure and/or alkyl substituents can influence the control of the physical or chemical properties of a given resulting zeolite, such as, for example, the control of its crystal size.” While the influence of small differences in OSDA’s having a significant effect on the framework type formed is widely recognized in the art,  as the nomenclature “structure directing agent” was chosen to identify, the product of the prior art and that of the instant invention share the same (MFI) framework structure type.  Applicant has not identified evidence of record to support the assertion that selecting N,N’-dibutyl-piperidinium compounds in place of N, N’-dibutylpyrollidinium (as one example) would be expected to result in a different crystal size or a different silica to alumina ratio, for example.
With respect to the remaining rejections, the response argues that as the primary reference does not disclose the required OSDA1’s the prior art likewise fails to meet the limitations of the claims.  Examiner agrees that the remaining rejections stand or fall with the rejection over FR 2936791 alone.

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2936791, as applied above, in view of US 6245704 and 43702886.

.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



DB